Dear Mr. Hutchinson:
You requested the opinion of this office concerning the 1995 Revenue Sharing Act, namely Act 1220 of the 1995 Regular Session of the Louisiana Legislature ("Act 1220").  You advised that on December 1, 1995, the State Treasurer's Office will make the first of three equal distributions of revenue sharing funds to the parish tax collectors in accordance with Act 1220.  You further advised that your office has been contacted by the Bossier Parish School Board (the "School Board"), a taxing authority in Bossier Parish, to determine whether that portion of the revenue sharing funds for Bossier Parish based upon the tax collections from the School Board's taxes will indeed be distributed.  The question arises because the School Board has not made a certification to the Treasurer that certain funds were placed in the Bossier Education Enhancement Fund (the "Fund") as required by Section 15 of Act 1220.
The question presented is whether the Treasurer must receive a certification from the School Board that there has been a deposit to the Fund before there is a distribution of revenue sharing funds to the sheriff of Bossier Parish.
Section 15 of Act 1220 provides as follows:
     Notwithstanding any provision of law or of this Act to the contrary, no allocation or distribution of funds herein shall be made to the Bossier Parish School Board until the state treasurer receives a written certification from the school board that it has deposited an amount of funds equal to its receipts from riverboat revenue collections into the Bossier Education Enhancement Fund.  (Emphasis added)
The Constitution in Article VII, Section 26 and the Revenue Sharing Act in Section 13 both provide that the Treasurer is to distribute the revenue sharing monies to the parish tax collector (except in Orleans Parish).  The Treasurer does not distribute revenue sharing monies to the School Board nor to any tax recipient body.  It is the Bossier Parish Sheriff, acting as tax collector, who is obligated to distribute the money to the tax recipient bodies, and is charged by the act not to distribute monies to the School Board until the treasurer has received a certification from the School Board that the School Board has deposited certain monies into the Fund.  I would suggest that on or before sending any revenue sharing monies to Bossier Parish under Act 1220, the treasurer should notify the Sheriff of the provisions of Section 15 of Act 1220 and further should advise the Sheriff that your office will notify the Sheriff if, and when, the School Board makes the certification required by Section 15.
Trusting this adequately responds to your request, I remain
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: __________________________________________ MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv
ops/ 95
cc:  Bossier Parish School Board Bossier Parish Sheriff Sen. Foster Campbell Mr. Bob Hammonds
DATE RECEIVED:
DATE RELEASED:
MARTHA S. HESS, ASSISTANT ATTORNEY GENERAL